SIMPSON, J.
The appellant was convicted of the crime of murder in the first degree. The predicate for admitting testimony of the dying declarations of Trick Cottingham Avas sufficient, and there was no error in admitting said declarations
There is no law Avhich renders the widow of a murdered man incompetent to testify in regard to the circumstances of his death. Hence there was no error in admitting the testimony of Lottie Cottingham.
*12There was no prejudicial error in admitting testimony of the ages of the children, who were lying on the floor with their father, at or immediately before the shooting, as it was a part of the res gestae, describing the situation at the time of the shooting. At any rate,‘it was harmless to the defendant.
There was no error in overruling the objection to the question to Oscar Curry, “What did Jack say?” referring to the defendant, just before the shooting, as said question did not necessarily call for illegal testimony, and the answer to the question could not work any prejudice to the defendant.
There was no error in the refusal to give charge 1, requested by the defendant. It is abstract. There was no testimony in the case tending to show that the defendant was insane.
The same is true as to charge 2, requested by the defendant.
There being no error apparent on the record, the judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.